UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ADVANCED ANALYTICS, INC.

                                Plaintiff,

       against
                                                         CIVIL ACTION NO.: 04 Civ. 3531 (LTS) (SLC)

                                                                           ORDER
CITIGROUP GLOBAL MARTKETS, INC., et al.,

                                Defendants.



SARAH L. CAVE, United States Magistrate Judge:



       Defendants’ counsel is directed to revise the parties’ Stipulation and Proposed Order

(ECF No. 378) as follows:

       (1) Include Plaintiff in the first paragraph of the document where the stipulating parties

           are listed.

       (2) Include in paragraph 6 a deadline for the outlined process and a deadline by when

           Defendants and Plaintiff would have to respond to the Proposed Intervenors’

           motion should the process fail, as follows:

                 In the event that the Defendants and Proposed Intervenors are not
                 able to resolve the motion to unseal amicably, within thirty days
                 after the Court enters this order, Plaintiff, Defendants, and the
                 Proposed Intervenors will jointly notify the Court, and Plaintiff and
                 Defendants shall have twenty-one days from the date of such
                 notice to respond to the Motion.
Dated:   New York, New York
         November 15, 2019

                                  SO ORDERED



                                  _________________________
                                  SARAH L. CAVE
                                  United States Magistrate Judge




                              2
